Citation Nr: 1633476	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for depression prior to September 30, 2015.

2.   Entitlement to a disability rating in excess of 70 percent for depression beginning September 30, 2015.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a right knee injury.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently, in a January 2016 rating decision, the RO increased the disability rating for depression, from 50 to 70 percent, effective September 30, 2015.  Because this grant does not represent the maximum benefit allowable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

Regarding the Veteran's claim for an increased rating for residuals of a right knee injury, the last examination was in August 2013.  A July 2014 VA orthopedic surgery consult note shows that the Veteran complained of knee pain.  It was noted that the Veteran had difficulty straightening his knee.  He noted that he could walk about 100 feet, that pain would wake him at night, and that his knee would give way.  A VA treatment record dated in August 2014 shows that the Veteran was receiving injections for pain in his right knee.  An October 2015 treatment note indicates that the Veteran was scheduled for a total right knee replacement, although a February 2016 VA medical note reflects that the Veteran was being treated by a private doctor and a total right knee replacement was discussed. 

Because the evidence suggests there may have been changes in the Veteran's right knee disorder, the Board finds that a new VA examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating for residuals of a right knee injury.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

As the Board is remanding the issue of entitlement to an increased rating for residuals of a right knee injury, the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  Further, the Veteran's September 2013 VA mental disorders examination report shows that the Veteran was "taken out of work subsequent to his right knee disability."  

A September 2015 private mental evaluation indicated that the Veteran would have difficulty concentrating and being subjected to the normal pressures and constructive criticism of a job.  On remand, an opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disabilities have on his usual occupation and any resulting work problems.  As development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning an increased evaluation for service-connected depression to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the severity of his service-connected right knee disability.  The entire electronic claims file must be reviewed by the examiner.

The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.   In addition, the Veteran's right knee must be tested for pain on both active and passive range of motion in weight bearing and non-weight bearing and compared with the range of the Veteran's nonservice connected left knee.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


